United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 08-2389
                                   ___________

United States of America,               *
                                        *
            Appellee,                   *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of Nebraska.
Juan C. Polanco,                        *
                                        *      [UNPUBLISHED]
            Appellant.                  *
                                   ___________

                             Submitted: December 18, 2009
                                Filed: January 14, 2010
                                 ___________

Before MURPHY, COLLOTON, and SHEPHERD, Circuit Judges.
                          ___________

PER CURIAM.

       Juan Polanco appeals the mandatory minimum sentence the district court1
imposed after he pleaded guilty to distributing at least 50 grams of a
methamphetamine mixture, in violation of 21 U.S.C. § 841(a)(1) and (b)(1) and 18
U.S.C. § 2. His counsel has moved to withdraw, and has filed a brief under Anders
v. California, 386 U.S. 378 (1967), arguing that Polanco’s sentence is unreasonable,
and that the government should have filed a motion to reduce his sentence based on
substantial assistance.

      1
      The Honorable Lyle E. Strom, United States District Judge for the District of
Nebraska.
       We find no merit in Polanco’s argument that the government should have filed
a substantial-assistance motion. See United States v. Perez, 526 F.3d 1135, 1138 (8th
Cir. 2008) (grounds on which district court may review government’s refusal to make
substantial-assistance motion). Because the court lacked discretion to impose a
sentence below the statutory minimum, we also find no merit in Polanco’s argument
that the sentence is unreasonable. See United States v. Chacon, 330 F.3d 1065, 1066
(8th Cir. 2003) (only authority for court to depart below statutory minimum sentence
is in 18 U.S.C. § 3553(e) and (f), which apply only when government makes motion
for substantial assistance or when defendant qualifies under safety-valve provision);
United States v. Gregg, 451 F.3d 930, 937 (8th Cir. 2006) (United States v. Booker,
543 U.S. 220 (2005), “does not relate to statutorily-imposed sentences”).

      After reviewing the record independently under Penson v. Ohio, 488 U.S. 75
(1988), we find no non-frivolous issues. Accordingly, we affirm the district court’s
judgment, and we grant counsel’s motion to withdraw, subject to counsel informing
appellant about procedures for seeking rehearing and filing a petition for certiorari.
                      ______________________________




                                         -2-